 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EJ MCELROY,                                        No. 1:21-cv-00053-NONE-EPG (PC)
12                        Plaintiff,                     ORDER DISMISSING ACTION DUE TO
                                                         PLAINTIFF’S FAILURE TO COMPLY WITH
13            v.                                         A COURT ORDER AND FAILURE TO PAY
                                                         FILING FEE
14    S. GATES, et al.,
                                                         (Doc. No. 6).
15                        Defendants.
16

17           Plaintiff EJ McElroy is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 15, 2021, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff be required to pay the $402 filing fee because he has previously

22   suffered three strike dismissals of civil actions rendering him ineligible to proceed in forma

23   pauperis. (Doc. No. 3.) On March 29, 2021, the undersigned adopted those findings and

24   recommendations, denied plaintiff’s subsequently filed motion to proceed in forma pauperis, and

25   ordered plaintiff to pay the filing fee in full within thirty (30) days. (Doc. No. 6.) Plaintiff was

26   cautioned that it was necessary to pay the required filing fee within the specified time should he

27   desire to proceed with this action. (Id. at 2.)

28   /////
                                                        1
 1         Plaintiff has not paid the required filing fee and the deadline to pay the required filing fee

 2   has now passed.

 3         Accordingly,

 4         1.     This action is dismissed without prejudice due to plaintiff’s failure to obey a court

 5                order and to pay the required filing fee; and

 6         2.     The Clerk of the Court is directed to close this case.

 7
     IT IS SO ORDERED.
 8

 9      Dated:    May 27, 2021
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
